Citation Nr: 0925790	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-31 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Randolph M. Baltz, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss and assigned the same an initial 
noncompensable disability rating, effective November 30, 
2005.

The Board notes that the Veteran submitted a Substantive 
Appeal dated in August 2008 as to the issue of entitlement to 
a disability rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD).  By an August 2004 rating decision, 
the RO granted the Veteran's claim of entitlement to service 
connection for PTSD, and assigned the same an initial 30 
percent disability rating, effective January 6, 2004.  By a 
May 2006 rating decision, the RO increased the disability 
rating assigned to PTSD to 50 percent, effective November 30, 
2005.  The Veteran did not submit a Notice a Disagreement to 
the May 2006 rating decision within one year of the date the 
rating decision was mailed to the Veteran.  The appeal 
regarding this issue has not been perfected, and therefore, 
entitlement to a disability rating in excess of 50 percent 
for PTSD is not before the Board.  However, the Veteran's 
August 2008 Substantive Appeal serves as an informal claim of 
entitlement to a disability rating in excess of 50 percent 
for PTSD and this issue is referred back to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Since November 30, 2005, the date upon which service 
connected became effective, the Veteran's bilateral hearing 
loss has been manifested by no more than auditory acuity 
level IV in the right ear and acuity level II in the left 
ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met since November 30, 
2005, the date upon which service connected became effective.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.               §§ 
3.321(b)(1), 4.85, 4.86, Diagnostic Code (DC) 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an initial compensable 
disability rating for bilateral hearing loss arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2008).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In 
this case, however, the Veteran timely appealed the rating 
initially assigned for his hearing loss disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing a veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2008).  Under these provisions, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; or 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
Veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method.  38 C.F.R.          § 4.86.

The Veteran underwent VA audiological evaluation in July 
2004.  The RO relied upon the Veteran's results of 
audiometric testing obtained at this evaluation to determine 
the initial disability rating for service-connected bilateral 
hearing loss.  At the time of audiometric testing, the pure 
tone thresholds, in decibels, were as follows:

HERTZ

1000 2000 3000 4000 RIGHT 35 65 65 75 LEFT 20 50 50 50

The averages were 60 in the right ear and 43 in the left ear.  
Speech recognition ability was 84 percent in the right ear 
and 88 percent in the left ear.

For the right ear, the average pure tone threshold of 60 
decibels, along with a speech discrimination rate in the 84 
percentile warrants a designation of Roman Numeral III under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 43 decibels, along with a speech 
discrimination rate in the 88 percentile warrants a 
designation of Roman Numeral II under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral III, and the left ear is Roman Numeral 
II, the appropriate rating is 0 percent under DC 6100.  38 
C.F.R. § 4.85 DC 6100 (2008).

The Veteran underwent additional VA audiological evaluation 
in June 2006, subsequent to his disagreement with the initial 
noncompensable disability rating assigned to his bilateral 
hearing loss.  At the time of audiometric testing, the pure 
tone thresholds, in decibels, were as follows:

HERTZ

1000 2000 3000 4000 RIGHT 40 65 65 80 LEFT 35 60 55 65

The averages were 63 in the right ear and 54 in the left ear.  
Speech recognition ability was 82 percent in the right ear 
and 90 percent in the left ear.

For the right ear, the average pure tone threshold of 63 
decibels, along with a speech discrimination rate in the 82 
percentile warrants a designation of Roman Numeral IV under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 54 decibels, along with a speech 
discrimination rate in the 90 percentile warrants a 
designation of Roman Numeral II under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral IV, and the left ear is Roman Numeral 
II, the appropriate rating is 0 percent under DC 6100.  38 
C.F.R. § 4.85 DC 6100 (2008).

The Board notes that the Veteran has provided evidence of 
additional instances of private audiometric testing.  
However, the results of such testing, conducted on six 
occasions from September 1998 to August 2005, all dated prior 
to the last VA examination in June 2006, were rendered in 
graph form rather than a statement of pure tone thresholds, 
in decibels.  Thus, the Board is unable to accept such 
interpretation in an effort to determine hearing acuity.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (which holds that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, as discussed above, disability ratings for hearing 
loss are determined by a mechanical application of the rating 
schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  According to the audiometric test results 
of record, as compared to the rating criteria, an initial 
compensable disability rating may not be granted.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for different 
periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since November 30, 2005, the date upon 
which service connection became effective, the Veteran's 
bilateral hearing loss has warranted a noncompensable 
disability rating.  As the preponderance of the evidence is 
against the claim of entitlement to an initial compensable 
disability rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A.              
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


